COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-16-00191-CV


Lynn Davis, Randy Green, and           §    From the 141st District Court
Patrick Rucker

v.                                     §    of Tarrant County (141-285618-16)

Mount Gilead Baptist Church, Joyce
Britt, Ernest Mackey, Patricia         §    August 25, 2016
Williams, and Jannis Dilworth,
Individually and as Representatives
of the Church Members                  §    Per Curiam

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS

                                   PER CURIAM